United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-41686
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EDUARDO EFRAIN CHAVEZ,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 5:04-CR-1215-ALL
                          --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Eduardo Efrain Chavez appeals his guilty-plea conviction and

sentence for possession of more than 1,000 kilograms of marijuana

with intent to distribute, in violation of 21 U.S.C. § 841(a) and

(b)(1)(A).     He argues that the sentencing provisions of 21 U.S.C.

§ 841(b) are unconstitutional in light of Apprendi v. New Jersey,

530 U.S. 466, 490 (2000).     Chavez concedes that his argument is

foreclosed by our opinion in United States v. Slaughter, 238 F.3d

580, 581-82 (5th Cir. 2000).     See United States v. Valenzuela-

Quevedo, 407 F.3d 728, 731 (5th Cir. 2005), petition for cert.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41686
                               -2-

filed (July 25, 2005)(No. 05-5556).   He raises the issue only to

preserve it for further review.   Accordingly, Chavez’s argument

is foreclosed, and the judgment of the district court is

AFFIRMED.